Case 21-53029-wlh   Doc 4   Filed 04/15/21 Entered 04/15/21 11:21:17   Desc Main
                            Document      Page 1 of 5
Case 21-53029-wlh   Doc 4   Filed 04/15/21 Entered 04/15/21 11:21:17   Desc Main
                            Document      Page 2 of 5
Case 21-53029-wlh   Doc 4   Filed 04/15/21 Entered 04/15/21 11:21:17   Desc Main
                            Document      Page 3 of 5
Case 21-53029-wlh   Doc 4   Filed 04/15/21 Entered 04/15/21 11:21:17   Desc Main
                            Document      Page 4 of 5
Case 21-53029-wlh   Doc 4   Filed 04/15/21 Entered 04/15/21 11:21:17   Desc Main
                            Document      Page 5 of 5
